299 F.2d 574
NEBRASKA DEPARTMENT OF AERONAUTICSv.CIVIL AERONAUTICS BOARD.
No. 16944.
United States Court of Appeals Eighth Circuit.
Feb. 14, 1962.

William C. Burt and Robert M. Beckman, Washington, D.C., and Rush C. Clarke, No. Platte, Neb., for petitioner.
John H. Wanner and Raymond J. Rasenberger, Washington, D.C., for respondent.
PER CURIAM.


1
Petition for Review of Orders of Civil Aeronautics Board dismissed with prejudice without costs on motion of petitioner and agreement of counsel for respondent and Intervenor.